UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4940
JAMES MARCUS LLOYD, III,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Matthew J. Perry, Jr., Senior District Judge.
                             (CR-00-280)

                      Submitted: April 18, 2002

                       Decided: May 9, 2002

        Before WIDENER, NIEMEYER, and MICHAEL,
                     Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Stacey Denise Haynes, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.
2                       UNITED STATES v. LLOYD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION
PER CURIAM:
   James Marcus Lloyd appeals the district court’s amended judgment
of conviction sentencing him to 18 months’ imprisonment after this
court vacated the judgment of conviction and remanded for resentenc-
ing. This court held the district court erred by not imposing a two-
level enhancement to the offense level for possession of a firearm in
relation to a drug trafficking crime. At resentencing, the district court
added the two-level enhancement and sentenced Lloyd to the low end
of the sentencing guideline range. Lloyd’s attorney has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), claim-
ing there are no meritorious grounds for appeal. Lloyd was informed
of his opportunity to file a pro se supplemental brief, but has not done
so. The Government has not filed a brief. Finding no reversible error,
we affirm.
   Lloyd’s term of imprisonment was within the proper sentencing
guidelines range. In addition, it was less than the statutory maximum
term of imprisonment. Accordingly, there is no error in Lloyd’s sen-
tence.
   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. We affirm the district
court’s amended judgment of conviction. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.
                                                            AFFIRMED